Citation Nr: 1515193	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-28 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to VA nonservice-connected death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. E.E.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The decedent served as a recognized guerilla from October 1942 to May 1945 and with the Regular Philippine Army from May 1945 to June 1946.  He died in April 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, in the Republic of the Philippines.

In January 2015, the appellant presented sworn testimony during a personal hearing in Manila, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  At the hearing, the appellant submitted additional evidence directly to the Board.  She also submitted a written waiver of local consideration of this evidence; the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant's spouse died in April 2007 due intraabdominal injection with chronic kidney disease, stage IV, probably secondary to obstructive uropathy, rule-out prostatic cancer.

2.  At the time of the decedent's death, service connection was not in effect for any disabilities.

3.  Kidney disease and prostate cancer were not present in service, manifested within one year after discharge, or etiologically related to service; and a service-connected disability was not the immediate or underlying cause of the decedent's death, nor was a service-connected disability etiologically related to the cause of his death.

4.  The service department determined that the decedent served solely as a member of the Philippine Army; service in the Philippine Commonwealth Army, including the recognized guerrillas, is not qualifying service for nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the death of the appellant's spouse is not warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

2.  The criteria for entitlement to non-service-connected death pension benefits are not met. 38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)

With respect to the nonservice-connected death pension benefits, the law is dispositive, and basic legal entitlement to VA death benefits, is precluded based upon the decedent's lack of qualified service.  Consequently the VCAA notice provisions are not applicable.

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the decedent's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that all notification and development action needed to arrive at a decision as to the claims on appeal has been accomplished.  Through a notice letter dated August 2012, the RO notified the appellant of the information and evidence needed to substantiate her cause of death claim.
The Board also finds that the August 2012 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letter, the RO notified the appellant that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the appellant to submit medical evidence, opinions, statements, and treatment records.  Accordingly, the appellant received proper notice pursuant to the mandates of the VCAA.

Further, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes treatment records, statements of the appellant, and service records.  Significantly, the appellant has not otherwise alleged that there are any outstanding medical records probative of her claims that need to be obtained.  Thus, the Board finds that VA has properly assisted the appellant in obtaining any relevant evidence.

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the decedent's service treatment records (STRs), private treatment records, and his death certificate.  With respect to the issue of entitlement to service connection for the cause of the decedent's death, the Board acknowledges that no VA medical opinion was obtained but finds that none was necessary.  This is so because there is no evidence of pertinent disability in service, and no evidence suggesting a relationship between the decedent's service and his death.  To the contrary, as discussed below, the appellant has not indicated why she believes her spouse's death is related to service, nor is there any evidence whatsoever in the file to suggest such an etiological relationship.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  The duty to assist is not invoked, even under McLendon or Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  There is otherwise no indication of relevant, outstanding records which would support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issues on appeal.

II.  Service Connection for Cause of Death

Initially, the Board recognizes that the RO treated the pending claim, as one to reopen the cause of death claim.  The RO indicated that the cause of death claim was previously denied in July 2009.  The Board has reviewed the record and, although the July 2009 notification letter indicates that a cause of death claim was denied, the record demonstrates that the appellant did not file such a claim prior to the July 2009 decision.  In fact, the appellant specifically indicated that she did not want to file a cause of death claim at that time and she did not submit any evidence in support of such a claim prior to the current claim, which originated in August 2012.  As such, the Board finds that the pending claim is an original claim of entitlement to service connection for the cause of the death of the appellant's spouse.

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The appellant's spouse died in April 2007, and the Certificate of Death indicates that the immediate cause of his death was "secondary to intraabdominal injection;" the antecedent cause of death was "chronic kidney disease, stage IV, probably secondary to obstructive uropathy, rule-out prostatic cancer."  The death certificate also listed electrolyte imbalance (hyperkalemia) as another "significant condition."  A recently received document identified as the Register of Deaths identified the decedent's cause of death as "degenerative debility."  The Board notes that service connection was not in effect for any disability during the decedent's lifetime.

Initially, the Board notes that the decedent's recognized Philippine guerrilla service from October 1943 to May 1945 does qualify for eligibility to DIC as such benefits are set forth in Chapter 13 of Title 38. See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40, 3.41.  Thus, for purposes of establishing entitlement to service connection for the cause of death, the decedent had "active military service" and, therefore, has veteran status.

The appellant argues her spouse suffered from prostate cancer and kidney disease and that the causes of such illnesses were due to his military service.  See the Board hearing transcript dated January 2015.  However, in order for the appellant to prevail on her claim, the evidence must show that these disabilities directly caused or significantly contributed to her spouse's death and that they are related to his recognized service.

Crucially, there is no medical evidence to demonstrate that the decedent's kidney disease and/or prostate cancer had their onset during his recognized Philippine guerrilla service.  The decedent's STRs, including his June 1946 separation examination, are absent any indication of kidney or prostate abnormalities.  Moreover, there is no an occurrence of either disability until many years after service.

The only other evidence in the record concerning the cause of the decedent's death is the testimony of the appellant and her daughter, Ms. E.E.  To this end, lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Critically, there is no indication in the record that the decedent's service in any way led to the fatal kidney disease and/or prostate cancer.  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the decedent's death was in any way related to his recognized service.  In so finding, the Board notes that the appellant has not submitted any evidence to suggest that a relationship exists between the decedent's cause of death and his service.

As the conditions that caused or contributed to the death of the appellant's spouse were not shown in service, and the record contains no suggestion of a causal link between his death and active service, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the decedent's death.  The Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).

III.  VA death pension benefits

VA law provides that nonservice-connected death pension benefits shall be paid to the surviving spouse of a veteran of a period of war who meets established service requirements. 38 U.S.C.A. § 1541.  To establish basic eligibility for VA nonservice-connected death pension benefits, in part, the claimant must be a veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1.

Service prior to July 1, 1946, in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerrilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for nonservice-connected pension (to include death pension) benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

As noted above, the service department has certified that the decedent's military service consisted of service as a recognized guerilla from October 1942 to May 1945 and with the Regular Philippine Army from May 1945 to June 1946.  (The Board notes that, as this determination was made by the service department, the Court's recent holding in Tagupa v. McDonald, 27 Vet. App. 95 (2014), is not applicable.)  It is neither shown, nor alleged, that the decedent had any additional active service.  Therefore, the Board finds that the appellant does not meet the basic eligibility requirements for nonservice-connected death pension benefits because the decedent did not have qualifying service.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  Under governing law and regulations, the decedent's service in the Philippine Commonwealth Army (including recognized guerrilla service) prior to July 1, 1946 is not qualifying service for nonservice-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The Board is legally precluded from finding otherwise.  38 C.F.R. § 20.101.  The decedent's service qualified him to (potentially) receive compensation, dependency and indemnity compensation, and burial allowance, but did not qualify him or his surviving spouse to receive VA pension benefits.

To the extent that the appellant's claim may be read as a request for re-certification of service, the Board notes that she has provided no evidence that would warrant such request.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  While she provided additional argument and evidence related to her claim for service connection for the decedent's cause of death, and has stated that she believes the decedent's service with the Philippine Commonwealth Army should constitute "active duty service" for the purposes of her claims for benefits, she did not provide any evidence or argument that he had service other than with the Philippine Commonwealth Army or recognized guerillas.  Thus, remand for re-certification of service is not warranted with respect to the claim for nonservice-connected pension benefits.

In sum, where the service department records fail to show threshold eligibility, the claim on appeal lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the decedent's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for VA death pension benefits.  The claim must therefore be denied based upon a lack of entitlement under the law.


ORDER

Entitlement to service connection for the cause of the decedent's death is denied.

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


